DISMISS and Opinion Filed May 5, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-86-00708-CV

       SUBURBAN AMERICAN COMPANY, INC., Appellant
                           V.
  MOUSSA DEVELOPMENT NO. 3 & STANLEY A. MOUSSA, Appellees

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. 85-12295-L

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      We reinstate this appeal. This case was abated in 1987 due to bankruptcy. See

TEX. R. APP. P. 8.2. The Court conducted an independent review of the federal Public

Access to Court Electronic Records (PACER) system; however, nothing on that

system indicated a bankruptcy case was still pending.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would

result in the appeal being dismissed for want of prosecution. See id. 42.3(b),(c). To

date, none of the parties have responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c); Brewer v. Admiral Ins. Co., 2002 WL 31312990, at *1

(Tex. App.—Dallas Oct. 16, 2002, no writ) (per curiam) (not designated for

publication).




                                        /Robert D. Burns, III/
                                        ROBERT D. BURNS, III
                                        CHIEF JUSTICE


860708F.P05




                                      –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SUBURBAN AMERICAN                            On Appeal from the 193rd Judicial
COMPANY, INC., Appellant                     District Court, Dallas County, Texas
                                             Trial Court Cause No. 85-12295-L.
No. 05-86-00708-CV          V.               Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and Smith
MOUSSA DEVELOPMENT NO. 3                     participating.
& STANLEY A. MOUSSA,
Appellees

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered May 5, 2021




                                       –3–